GOF P14 01/16 SUPPLEMENT DATED JANUARY 1, 2016 TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF EACH OF THE LISTED FUNDS Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Franklin K2 Long Short Credit Fund Franklin Pelagos Commodities Strategy Fund Franklin California Tax-Free Income Fund Franklin California Tax-Free Trust Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free Income Fund Franklin California Tax-Exempt Money Fund Franklin Custodian Funds Franklin DynaTech Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Federal Tax-Free Income Fund Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Corefolio Allocation Fund Franklin Founding Funds Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin LifeSmartTM 2015 Retirement Target Fund Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin LifeSmartTM 2055 Retirement Target Fund Franklin Multi-Asset Real Return Fund Franklin Payout 2017 Fund Franklin Payout 2018 Fund Franklin Payout 2019 Fund Franklin Payout 2020 Fund Franklin Payout 2021 Fund Franklin Global Trust Franklin Emerging Market Debt Opportunities Fund Franklin Global Listed Infrastructure Fund Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Large Cap Equity Fund 1 Franklin Gold and Precious Metals Fund Franklin High Income Trust Franklin High Income Fund Franklin Investors Securities Trust Franklin Adjustable U.S.
